DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazals US 2010/0044504, in view of Epstein US 2013/0186059.
	Regarding claim 1, Cazals discloses a propulsion unit for an aircraft, see figs. 1-2, fig. 1 shows main propulsion units 52a-b, auxiliary engine 5, the propulsion unit being configured to supply takeoff thrust in a takeoff operating condition and a top of climb thrust during a top of climb operating condition, see para. [0068] teaches the engine operates from takeoff to climb, the propulsion unit comprising: at least one main engine 52a,b, configured to supply main thrust during the takeoff operating condition and the top of climb operating condition, id. the main engines are optimized to provide thrust at cruise conditions and the auxiliary jet engine brings complementary thrust necessary in situations such as takeoff and to constraints at the end of climb at a cruising altitude, thus the main engine operates during cruise, takeoff and top off climb, and at least one auxiliary engine 5, distinct from the at least one main engine and configured to supply auxiliary thrust during at least the takeoff operating condition, id. the auxiliary engine 5 provides complementary thrust at cruise conditions and at the end of climb, wherein each of the takeoff thrust and the top of climb thrust comprises a combination of the main thrust and the auxiliary thrust, id. the references expressly states that the auxiliary engine provides complementary thrust at takeoff and end of climb, i.e. top of climb. While Cazals states that the engines 52 a, 52b are jet engines, Cazals does not expressly show the type/design and therefore is silent to the at least one main engine comprises a high pressure compressor and therefore the operating temperature thereof, i.e. a temperature ratio of the high pressure compressor of the at least one main engine is between 0.90 and 1.10, where the temperature ratio is defined as a ratio between an 
	Epstein is relied upon to teach the primary propulsors like that shown by Cazals 52a, 52b are typically gas turbine turbofan engines. See fig. 1, Epstein shows a gas turbine engine 100, on a cargo/commercial type aircraft having dual engines imilar to that shown in Cazals fig. 1. The engine 101 is a turbofan engine having a high pressure compressor 105, see fig. 2. Epstein is only relied upon to show that a gas turbine turbofan engine is a conventional propulsion system for aviation and is not relied upon for the inventive disclosure of the use of cryogenic fuels. 
	It would have been obvious to an ordinary skilled worker to provide a turbofan engine as the propulsion engines 52a, 52b in the system of Cazals, as taught by Epstein, because the use of turbofans in commercial flight are the conventional form of propulsion. Cazals further describes that the propulsion engines should be of the jet engine type where Epstein shows the most typical type of jet propulsion system in the art. Such combination is found to be an obvious substitution of a known propulsion system taught by Epsteing, i.e. the turbofan jet engine, for another generic propulsion system shown by Cazals that provides predictable results, i.e. the propulsion of commercial aircraft. See KSR; MPEP 2141 III A. With regard to the limitation a temperature ratio of the high pressure compressor of the at least one main engine is between 0.90 and 1.10 where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine See para. [0065]. The main propulsive engines are optimized to cruise flight where the deficit in the thrust is provided by the auxiliary engine. See para. [0068]. Since the main engines of Cazals are designed to operate at its design point under cruise flight, the engines operated as intended by Cazals will remain at the same temperatures and pressures at all stages of operation which yields a pressure ratio as claimed of 1.0. Furthermore, even accounting for changes in ambient condition between takeoff altitudes and cruise flight altitudes, the engine of Cazals, in view of Epstein, is capable of achieving the claimed temperature ratio by simply operating at the same pressure and temperature ratios at top of climb and across take off. 
Regarding claim 2, Cazals, in view of Epstein, discloses the main engine also comprises a ducted fan 103 which has an inlet section 109, said fan being situated upstream of the high pressure compressor 105 in the gas flow direction in the main engine, see Epstein fig. 4, and a normalized fan flow rate ratio of the main engine, corresponding to the ratio between the normalized air flow rate entering the fan of the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2112.01 I. The turbofan of Cazals, in view of Epstein, is capable of being operate at the same conditions in order to yield the same result claimed. Additionally, referring to claim 3 
Regarding claim 3, Cazals, in view of Epstein, discloses a ratio between an overall compression ratio of the main engine in the top of climb operating condition and an overall compression ratio of the main engine in a takeoff operating condition is comprised between 1.5 and 1.9. Referring to Applicant’s specification at para. [0049], the claimed overall compression ratio is a result of the engine being designed such that the main engine operates for all operating conditions at temperatures and pressures near the maximum allowed. As noted in claim 1 above, Cazals discloses the main propulsive engines are optimized to the flying conditions during cruise flight and therefore the engines of Cazals are operated at the cruise flight optimization during takeoff and top of climb with the auxiliary engine providing the thrust deficit therebetween. This results in the main engine operating at the same temperatures and pressure throughout all operating conditions and therefore the claimed overall compression ratio. 
 	Regarding claim 4, Cazals, in view of Epstein, discloses the at least one main engine comprises a combustion chamber 90, see Epstein fig. 4, extending downstream from the high pressure compressor 105 in a gas flow direction in the at least one main engine and a temperature ratio of the at least one main engine, corresponding to a ratio 
Regarding claim 5, Cazals, in view of Epstein, discloses a body size ratio of the main engine, corresponding to the ratio between a body size at an inlet section of the high pressure compressor of the main engine in the top of climb operating condition and the body size at said inlet section of the high pressure compressor of the main engine in the takeoff operating condition is comprised between 0.95-1.05. Referring to claim 1 above, as discussed in claim 4 above, the combination of Cazals, in view of Epstein, would result engine being operated at the same power level during both conditions, thus the body size of at an inlet section of the high pressure compressor of the main engine can be operated as the same. Referring to para. [0063] of the Applicant’s specification, the body size corresponds to the mass flow of air entering the HPC which would likely be alterable via an inlet guide vane. Referring to fig. 4 of Epstein, Epstein shows the main engine comprises variable guide vanes, however, since the engine is taught to be beneficially operated at the design point, the IGV’s should be kept the same during both 
Regarding claim 6, Cazals, in view of Epstein, discloses the at least one main engine comprises, downstream from a ducted fan, a combustion chamber in a gas flow direction in the at least one main engine, and a ratio between an outlet temperature of the combustion chamber of the at least one main engine in the top of climb operating condition and an outlet temperature of the combustion chamber in the takeoff operating condition is between .90 and 1.10. Referring to Epstein fig. 4, Epstein shows a ducted fan 103 and a combustion chamber 90 downstream of the ducted fan in a gas flow direction, where a ratio of the outlet temperature of the combustion chamber at the top of climb and takeoff operating conditions can be made to be 1 by maintaining the same operational condition at both conditions.
Regarding claim 7, Cazals, in view of Epstein, discloses the at least one main engine comprises downstream of the high pressure compressor 105 in a gas flow direction in the at least one main engine, a high pressure turbine 155, and a ratio between an outlet temperature of the high pressure turbine of the at least one main engine in the top of climb operating condition and an outlet temperature of the high pressure turbine of the at least one main engine in the takeoff operating condition is between .9 and 1.1. As discussed in the preceding claims, if the operating load is held equal at the top of climb and at takeoff, the temperature at the outlet of the high pressure turbine would be the same for both conditions resulting in a ratio of 1.
see fig. 3c showing a ducted fan, para. [0071] stating the fan arrangement of the jet engine 5, having an inlet section 51a, 51b, and wherein a normalized fan flow rate ratio of the ducted fan of the at least one auxiliary engine, is between 1.00 and 1.10 where the normalized fan flow rate ratio is defined as a ratio between the normalized air flow rate entering the ducted fan of the at least one auxiliary engine at the inlet section in the top of climb operating condition and the normalized flow rate of air entering the ducted fan of the at least one auxiliary engine at the inlet section in the takeoff operating condition is between 1 and 1.10. Cazals discloses an auxiliary engine 5 that is designed to bring complementary thrust in a configuration where the main engines are sized to ordinary flying conditions, see para. [0065], and the auxiliary engine 5 characteristics are based on the required thrust needed in excess of the main engine, see para. [0067]. Thus, the auxiliary turbofan engine 5 is capable of operating a constant operational load at takeoff and a top of climb such that a ratio of the normalized air flow rate entering the ducted fan at top of climb and at takeoff is 1. 
Regarding claim 9, referring to claim 8 above, Cazals, in view of Epstein, discloses a ratio between an overall compression ratio of the at least one auxiliary engine in the top of climb operating condition and an overall compression ratio of the at least one auxiliary engine in the takeoff operating condition is between 1.0 and 1.3. As discussed in claim 8 above, Cazals teaches an APTU turbofan auxiliary engine 5 that is capable of being operating at a constant operational load at takeoff and at top of climb. Maintaining a constant operating load between the two conditions results in the same 
Regarding claim 10, Cazals, in view of Epstein, discloses all elements except for at least two auxiliary engines, the thrust of the auxiliary engine participating at the level of 100% of the auxiliary thrust. Rather, Cazals teaches a single APTU engine 14. However, the claimed dual auxiliary thrust engines is found to be an obvious duplication over the prior art configuration. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144 .04 VI B. Banthin teaches that if the secondary engine, being smaller, will have a lower power rating to provide power at a reduced fuel consumption than the larger primary engine which for the same purpose would have to operate at a low part power. See col. 2, lines 34-39. Thus, it would have been obvious to an ordinary skilled worker to provide two smaller APTU engines equaling the thrust of the APTU 14 of Cazals, in order to provide an engine that can operate at reduced fuel consumption.  
	Regarding claim 11, referring to claim 1, Cazals, in view of Epstein, discloses the temperature ratio of the high pressure compressor is between .95 and 1.05, where the claimed ratio is 1. 
Regarding claims 12-13, referring to claims 2-3 above, Cazals, in view of Epstein, discloses an apparatus that is capable of achieving the claimed normalized fan flow rate ratio between 1.35-1.40 and the ratio of overall compression ratio of between 1.55-1.80.  
Regarding claim 14, referring to the discussion of the claims preceding and referring to claim 5 above, Cazals, in view of Epstein, discloses all elements, where the body size ratio is held at 1.0. 

Regarding claims 16-17, referring to claim 1 above, Cazals, in view of Epstein, discloses a propulsion unit for an aircraft, said propulsion unit being configured to supply takeoff thrust in a takeoff operating condition and a top of climb thrust during a top of climb operating condition, the propulsion unit comprising: at least one main engine, configured to supply main thrust during the takeoff operating condition and the top of climb operating condition, and at least one auxiliary engine, distinct and separate from the at least one main engine and configured to supply auxiliary thrust during at least the takeoff operating condition, wherein each of the takeoff thrust and the top of climb thrust comprises a combination of the main thrust and the auxiliary thrust, and  wherein the at least one main engine comprises a high pressure compressor, a temperature ratio of the high pressure compressor of the at least one main engine is between .9-1.1 to maintain an optimal specific consumption of the propulsion unit, where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the takeoff thrust. Referring to claim 1, Cazals, in view of Epstein, discloses all elements as discussed above. Cazals further shows that the auxiliary engine 5 is located in the tail of the aircraft, see figs. 1-2, and is separate and distinct from the main engines 52, 52b. Furthermore, Cazals states that the advantage of the disclosed invention allows for the optimization of the size of the main propulsive engines of the aircraft by utilizing the  See para. [0026]. Cazals further that’s that the optimum size for the main engines would be that of ordinary flying conditions, i.e. cruise flight. See para. [0065]. The Examiner notes that top of climb conditions is when the aircraft transitions from takeoff/climb to cruise. 

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
The affidavit under 37 CFR 1.132 filed 8/2/2021 is insufficient to overcome the rejection of all claims based upon 35 U.S.C. 103 as set forth in the last Office action because: 
At the outset, the Examiner notes the Office has considered the qualifications of Mr. Nicolas Tantot and accepts Mr. Tantot as one having at least ordinary skill in the art of gas turbine/aircraft propulsions, if not more. Thus, the statements made by Mr. Tantot will be generally considered as persuasive for the assertions being made. However, the affidavit is insufficient to overcome the rejection for the following reasons:
To be probative value, any secondary evidence must be related to the claimed invention (nexus required). See MPEP 716.01(b). The weight attached to evidence of secondary considerations by the examiner will depend upon its relevance to the issue of obviousness and the amount and nature of the evidence. Note the great reliance apparently placed on this type of evidence by the Supreme Court in upholding the patent in United States v. Adams, 383 U.S. 39,148 USPQ 479 (1966).
Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).
Here, the Examiner notes that the claims are drawn to an apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Thus, when considering the affidavit set forth by Mr. Tantot, the Examiner notes that the evidence of secondary considerations are drawn to the manner of using the apparatus and not the structural differences between the claimed invention and the prior art. The Examiner notes that the Applicant has modeled operational conditions of a specific aircraft arrangement with assumed values, see for example page 3 of the affidavit filed 8/2/2021. However, the prior art does not specifically identify the claimed configuration and therefore is not limited to solely the assumptions of the Applicant. The Applicant then designates that the main engine was modeled to operated at the conditions specified in the affidavit. Id at pages 7-8. However, even accepting at best the Applicant’s assertion that the specific engine chosen to be modeled with the specific assumptions, the arguments amount to an assertion that in the Applicant’s view, the optimal desired operational parameters do not meet the claimed recitation of the ratio of compressor outlet temperatures at take-off and top of climb. But the claims are drawn to an apparatus, where the Applicant must assert structural differences between the claimed invention and the prior art. Thus, an ordinary skilled worker would recognize that the apparatus of Cazals, in view of Epstein, can be operated in a manner such that the main propulsion engines have a constant compressor outlet temperature between takeoff and top of climb and utilize the auxiliary jet engine to make up the difference between the thrust necessary to maintain cruise and takeoff thrust conditions. Even if the operation is in a manner that produces less than optimal characteristics, e.g. SFC, the Applicant must assert that the engines of Cazals, in view of Epstein, cannot be solely the propulsion system and not the aircraft itself, where the aircraft characteristics, weight, aerodynamics, cruise altitude, etc. can greatly affect the propulsion characteristics of the engines. In other words, the Applicant claims a set of engines where the aircraft structure on which those engines are attached will change the thrust necessary to achieve take-off, cruise, etc. 
	As noted previously, the Examiner has conveyed to the Applicant that in order for the desired operational characteristics to be given weight beyond the capability of the apparatus to achieve the claimed function, the claims would likely require a computer implement function claim limitation. See MPEP 2114 IV. “[C]omputer-implemented functional claim limitations may narrow the functionality of the device, by limiting the specific structure capable of performing the recited function.” Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014). However, the Applicant has not done so. 
Additionally, even assuming arguendo, the claims encompassed a claim scope where the computer implemented functional claim limitations were being claimed, it appears that the assumptions of the Applicant made in the affidavit appear to be inconsistent with the disclosure of Cazals. Cazals states that the main propulsive engines are optimized to ordinary flying conditions. See para. [0065]. As the aircraft climbs, the thrust would tend to decrease with a pressure drop and increase with temperature drop where overall, engines tend to produce less thrust with increasing altitude given the same operating conditions. However, the Applicant has selected parameters such that at takeoff, the main engine thrust is 3099.46 lbf and at top of cruise, the thrust is 4168.81. In other words, the Applicant’s modeling requires that the main engines produce less thrust at take off (which is a high power condition) than that of cruise/top of cruise (which is a lower power condition than take off). While the Examiner accepts the Applicant’s assertion that the specific propulsion system modeled around the specific aircraft operated at the specific operation conditions modeled does not appear to meet the claimed recitation, the Examiner asserts that an ordinary skilled worker would have operated the engines of Cazals, in view of Epstein, to have at least constant thrust at takeoff and top of climb with the auxiliary engine making up the deficiency in thrust necessary for takeoff with the auxiliary engine which does not appear to be consistent with the Applicant’s modeling. Such an opinion appears consistent with the opinion of the counterpart office filed 7/18/2018. 
With special regard to the Applicant’s assertion “the Examiner’s position that the engine of Cazals, as modified by Epstein, ‘is capable of achieving the claimed function and appears to be actually disclosed of as achieving the claimed limitation’ is factually incorrect” appears to be stating that the Applicant has modeled a specific instance with accompanying assumptions that does not meet the claim limitations ergo no possible configurations can meet the claim limitation. However, the prior art is not confined by only the Applicant’s assumptions and modeling where the Applicant must show no reasonable combination can be configured to achieve the claimed limitations. 
The Examiner further notes that the claims presented are subject to first action final rejection. See MPEP 706.07. However, given the Applicant’s bona fide attempt to respond to the last filed rejection, finality has been withheld to give the Applicant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/GERALD L SUNG/Primary Examiner, Art Unit 3741